                Case 1:20-cv-02692-VEC-KHP Document 19 Filed 09/30/20 Page 1 of 2




                                                                                               09/30/2020

                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                          ALANA R. MILDNER
Corporation Counsel                            100 CHURCH STREET                       Labor and Employment Law Division
                                                                                                    Phone: (212) 356-1177
                                               NEW YORK, NY 10007
                                                                                                      Fax: (212) 356-2439
                                                                                              Email: amildner@law.nyc.gov
                                                                    September 29, 2020

        BY ECF
        Honorable Katharine H. Parker
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                       Re: Luna v. City of New York et al.
                           Civil Action No. 20-CV-2692 (VEC)(KHP)
                           Law Dept. No.: 2020-021359

        Dear Magistrate Judge Parker:

                      I am an Assistant Corporation Counsel in the Office of James E. Johnson,
        Corporation Counsel of the City of New York, attorney for Defendants City of New York and
        New York City Health + Hospitals 1 in the above-referenced proceeding. I write to request that
        the Court stay discovery in this proceeding and adjourn the initial conference scheduled for
        October 22, 2020 until a decision has been issued on Defendants’ Motion to Dismiss the
        Complaint.

                        On August 10, 2020, Defendants moved to dismiss the Complaint in its entirety
        on the grounds that Plaintiff fails to state a Title VII claim of a gender-based hostile work
        environment or retaliation, that the doctrine of election of remedies bars any state and city law
        claims, and that the City of New York was not Plaintiff’s employer and therefore, is not a proper
        party. Plaintiff has not yet responded to Defendants’ motion. On September 28, 2020, the pro se
        Plaintiff informed me that due to a recent change in address, he did not receive mailed copies of
        Defendants’ motion papers. Plaintiff informs me that he will notify the Court of his new address
        and seek an extension of time to respond to Defendants’ motion. Defendants consent to this
        extension.
        1
          Plaintiff has also named Angela Newman and Olsen Montoya as defendants in this matter.
        Upon information and belief, these defendants have not been served. Even if these individuals
        had been served, however, there is no individual liability under Title VII and to the extent the
        Complaint is interpreted to include state and city human rights law claims, such claims are barred
        by the doctrine of election of remedies.
      Case 1:20-cv-02692-VEC-KHP Document 19 Filed 09/30/20 Page 2 of 2




               Courts have found good cause for protective orders staying discovery when there
is a pending dispositive motion, the stay is requested for a short period of time, and the opposing
party will not be prejudiced. See Boelter v. Hearst Communs., 15 Civ. 03934 (AT), 2016 U.S.
Dist. LEXIS 12322, at *13 – 14 (S.D.N.Y. Jan 28, 2016) (citing Spencer Trask Software & Info.
Servs. LLC v. RPost Int’l Ltd., 206 F.R.D. 367, 368 (S.D.N.Y. 2002)). Here, Defendants have
filed a dispositive motion and are seeking a stay pending the outcome of that motion. If
Defendants’ motion is not granted in its entirety, Plaintiff will not be prejudiced by this brief stay
of discovery. Moreover, the documents that Plaintiff is likely to seek in discovery are
maintained by Defendant New York City Health + Hospitals, whose resources are needed to
respond to the ongoing coronavirus pandemic.

                Accordingly, Defendants respectfully request that discovery in this matter be
stayed until a decision is issued on Defendants’ motion to dismiss. I thank the Court for its
attention to this matter.

                                                              Respectfully submitted,

                                                              /s/

                                                              Alana R. Mildner
                                                              Assistant Corporation Counsel


cc: By First-Class Mail
Daniel Luna
Plaintiff Pro Se
1500 Noble Avenue, Apt. 18D
Bronx, New York 10460



APPLICATION DENIED: The parties shall engage in written
discovery. Depositions may be postponed until after a ruling
on the motion to dismiss.
The Clerk of Court is requested to mail a copy of this
endorsement to the Plaintiff at the following addresses:

Daniel Luna:
1500 Noble Avenue, Apt 18D
Bronx, NY 10460

541 Bronx River Road
Apt. F4
Yonkers, NY 10704
                                                  2


                                                                    09/30/2020
